Citation Nr: 0108354	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  95-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Regional Office (RO) rating decision dated in September 1948.

(The issue of whether there was CUE in the Board of Veterans' 
Appeals' September 12, 1985 decision, which denied 
entitlement to an effective date prior to December 30, 1982, 
for an award of compensation benefits for post-traumatic 
stress disorder (PTSD), is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Samuel M. Tummey, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, R.C., and psychologist



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

In January 1997, the Board of Veterans' Appeals (Board) 
addressed two claims raised by the veteran at that time: (1) 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral heel fractures secondary to PTSD; and (2) whether 
there was CUE in various rating actions of the RO in the 
award and evaluation of the service connected PTSD.  

The decision regarding whether there was CUE in various 
rating actions of the RO in the award and evaluation of PTSD 
was appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).

In August 2000, the Court affirmed the Board's January 1997 
determination that the RO rating decisions of 1948 and 1981 
did not contain CUE under the theories presented by the 
veteran and his representative to the Board in January 1997.  
The Court remanded the issue of CUE in the Board's September 
1985 decision for initial review by the Board.  

As noted by the Court in August 2000, the law that allows the 
ability to review Board decisions based on CUE did not exist 
at the time the Board adjudicated the veteran's claims in 
January 1997.  The claim of CUE in the RO's 1957 decision was 
dismissed.  The Court cited its decision in  
Talbert v. Brown, 7 Vet. App. 352, 355-56 (1995).  The Court 
also noted "new" theories raised by the veteran's 
representative regarding CUE in prior RO decisions.  These 
"new" theories of CUE are addressed below. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, in August 2000, the Court affirmed the 
Board's January 1997 determination that the RO rating 
decisions of 1948 and 1981 did not contain CUE under the 
contentions presented by the veteran and his representative 
in January 1997.  Therefore, the Board's decision regarding 
these contentions has been affirmed and is not before either 
the RO or the Board at this time.  However, the Court noted 
"new" theories raised by the veteran's representative 
regarding CUE in a prior RO decision.  The Court cited the 
recent decision in Andre v. West, 14 Vet. App. 7, 11 (2000).  
The Court specifically referred to a new theory of CUE within 
the RO's 1948 rating decision. 

The Court stated that "because the CUE theory the appellant 
now argues has not been raised to or adjudicated by VA, and 
because no [notice of disagreement] addressing this specific 
theory has been filed and no discussion of the theory has 
been rendered by the [Board], the Court is without 
jurisdiction to consider the new claim and the matter is not 
before the Court." 

The question before the Board is what issue or issues is/are 
before it at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  

In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The Court has found no notice of disagreement has been filed 
concerning this "new" theory.  As no notice of disagreement 
has been filed, this "new" issue can not be before the 
Board at this time.  It is important to once again note that 
the Court affirmed the Board's January 1997 determination 
that the RO rating decisions of 1948 and 1981 did not contain 
CUE under the theories presented by the veteran and his 
representative in January 1997.  Thus, these claims cannot be 
before VA at this time.  The claim that there is CUE in the 
Board's September 12, 1985, decision, which denied 
entitlement to an effective date prior to December 30, 1982, 
for an award of compensation benefits for PTSD, is addressed 
by the Board in a separate determination.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.   

The veteran's attorney has recently presented written 
argument regarding alleged CUE in rating decisions of the RO 
to the Board.  However, the Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 1991).  Accordingly, new 
claims raised by the veteran must first be addressed by the 
RO.  In this regard, the Board must note to the RO that the 
law in this area in not entirely clear.  

Based on the single judge decision in this case, the Board 
believes that the RO is required to address any new theories 
of CUE in previous RO decisions.  One of these new theories 
was cited by the Court in its August 2000 decision, but it 
appears that the veteran's attorney may have others (though 
this is not clear).  The RO should not address previous 
contentions raised by the veteran within the Board's January 
1997 or September 1985 decisions.  Previous contentions 
regarding CUE in the 1948 and 1981 RO decisions were 
addressed by the Board in January 1997, and that decision has 
been affirmed by the Court.  A review of the Board's January 
1997 decision and the Court's August 2000 affirmance may 
assist the RO in the adjudication of this new claim or 
claims.  In any event, these new theories of CUE are not 
before the Board at this time.

The Board has considered the issue of whether the notice of 
disagreement and substantive appeal filed by the veteran as 
part of the January 1997 decision of the Board provides a 
basis for the Board to assume jurisdiction of these new 
theories.  However, again, the Board must look to the 
explicit language of the Court's decision in the veteran's 
case.  In August 2000, the Court found no notice of 
disagreement addressing this new theory of CUE in the RO's 
decision.  Citing Andre, 12 Vet. App. at 10, the Court in 
August 2000 also found that "each specific theory underling 
an attack on a final decision would necessarily constitute a 
separate claim."  As the Court has found this new theory to 
be both a separate claim and has also found no notice of 
disagreement regarding this new separate claim, the Board has 
no jurisdiction over this new claim.   

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The appellant or his attorney has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should address the "new" 
theory or theories of CUE in prior RO 
decisions.  Previous theories of CUE in 
RO decisions addressed by the Board in 
January 1997 or September 1985 should not 
be addressed by the RO.  In conjunction 
with a decision from the RO, the veteran 
and his representative must be advised of 
the time limit in which he may file a 
notice of disagreement and substantive 
appeal.  38 C.F.R. § 20.302 (2000).  

Then, only if the appeal is timely 
perfected with a substantive appeal 
following the issuance of a statement of 
the case, the issue or issues should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


